McKinstry, J.
-1. The defendant is responsible for damages caused as alleged in the complaint, even if it was part of a plan adopted by the board of supervisors, that the sewers mentioned in the complaint should be left open at places through which their contents flowed on the plaintiff’s land. (Guerrin v. San Francisco, No. 6090 ; Jessup v. San Francisco, No. 6842.)
2. Section 4072 of the Political Code is inapplicable to the city and county of San Francisco. (Pol. C. 4087.) Ro section or clause of the statutes which constitute the charter of San Francisco, requires a claim or demand against the municipality to be presented to the supervisors before suit can be brought upon it. In People v. Supervisors, 28 Cal. 431, it was intimated (although the point was not involved in the determination of the *78case) that the provisions of the Act of 1855, which made the presentation of a claim against a county to the supervisors, and its rejection by them, a prerequisite to a suit upon it, applied to the city and county of San Francisco. Even if that case could be held to be authoritative as to the point prior to the adoption of the Codes, the Act of 1855 was repealed by the Political Code; and as we have seen, the clause of that Code as to presentation is expressly declared to be inapplicable to San Francisco.
Judgment affirmed.
McKee, J., and Ross, J., concurred.